Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, from which claim 12 and 13 depend, recites “the carbide and nitride compounds together”.  Claim 11 depends from claim 1, however, which provides no antecedent basis for “the…nitride compounds”.  It appears likely the claims were intended to depend from claim 6, rather than claim 1, and this is how they will be examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 289219 to Chang (“Chang”).  Regarding claims 1 and 3, Chang discloses lithium ion batteries comprising anode, cathode, and electrolyte.  Chang at paragraphs [0042]-[0044].  Chang discloses the anode includes an anode active material comprising carbon particles coated with metal carbide.  Id. at paragraph [0016].  More specifically, the carbon is graphite, and the metal carbide may be selected from at least titanium, zirconium and boron.  Id. at paragraphs [0027] and [0029].
Further regarding claims 4 and 5 although Chang does not disclose the initial coulombic efficiency of its material or its specific capacity, because the materials disclosed in Chang are the same as those used by Applicant to achieve those properties – namely graphite core anode active material having metal carbide on its surface in order to decrease initial irreversible reaction with lithium (i.e., improve initial coulombic efficiency), there is a sufficient factual basis to find that the materials of Chang, like those made by Applicant, will inherently possess those recited properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.  Chang is applied as described above.  Chang doesn’t expressly disclose the final amount of metal carbide present in its active material particles.  However, Chang does disclose that controlling the amount of metal carbide on the surface is important because a balance must be achieved between providing enough metal carbide to lend protection against irreversible reaction with lithium and the decreased conductivity that too high a level of metal carbide can lead to.  Chang at paragraph [0037].  Accordingly, the Office finds that the recited relative amount of metal carbide present in the particle is nothing more than the obvious product of routine experimentation to arrive at a particle that contains a sufficiently protective SEI layer without having too low of a conductivity.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of U.S. Patent Application Publication No. 2014/0205905 to Xiao (“Xiao”).  Regarding claim 6 and 7,Chang is applied as described above.  Chang is silent regarding including a nitride as part of the anode particles.  Xiao discloses that nitride coatings, including titanium nitride, on graphite anode active materials are beneficial because they prevent transition metals from depositing on the anode particles, thereby reducing capacity fade (i.e., improving initial coulombic efficiency).  Xiao at paragraphs [0008] and [0059].  Thus, the person of ordinary skill in the art at the time of invention would have considered providing titanium nitride in the coating layer of Chang to be an obvious means of reducing capacity fade in systems where the cathode active material includes transition metals that may deposit on the anode material.
Further regarding claims 8 and 11-13, the Office finds the amount to include is obvious for the same reasons described above.
Further regarding claims 9 and 10, the Office finds the properties inherent for the same reasons as described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727